Exhibit 10.1

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

PURCHASE CONTRACT

(the “Contract”)

 

FNCB Bank, a Pennsylvania financial institution, as Buyer, hereby offers to
purchase and Branch Banking and Trust Company, a North Carolina banking
corporation and successor in interest to First Federal Bank, as Seller, upon
acceptance of said offer, agrees to sell and convey, all of that plot, piece or
parcel of land described below, as and to the extent owned by Seller, together
with all improvements located thereon and such fixtures and personal property as
are listed below (collectively referred to as "the Property"), in AS-IS WHERE-IS
condition, upon the following terms and conditions:

1.  REAL PROPERTY: Located in the City of Shavertown, County of Luzerne, and
Commonwealth of Pennsylvania, being known as and more particularly described as:

Street Address: 196 North Main Street, Shavertown, Pennsylvania; Luzerne County
Map E8S7 Block 003 Lots: 001, 01A, 01B, & 002.

Legal Description: See Exhibit A attached hereto and incorporated by this
reference herein

2.  FIXTURES: The following items, if any, are included in the Purchase Price
(as hereafter defined) free of liens: any built-in appliances, light fixtures,
ceiling fans, attached floor coverings, blinds and shades including window
hardware, window and door screens, storm windows, combination doors, awnings,
burglar/fire/smoke alarms, outdoor plants and trees, wall and/or door mirrors;
and the following items or equipment, if any, attached or affixed to the
Property on the date of this Contract: teller counter/cages with under counter
steel, poured-in-vault and vault door, night drop, drive-thru deal drawer and
any remote drive-thru tubes and pole signage, but specifically excluding any (a)
proprietary bank systems and equipment (including DLU box), (b) BB&T proprietary
signs and panels, and (c) automatic teller machines (“ATM”) and any related
equipment necessary to operate and/or protect said ATM.

3.  PERSONAL PROPERTY: That certain personal property, if any, owned by Seller
and located at the Property and remaining at the Property on the date of
Closing.

4.  PURCHASE PRICE: The purchase price is Seven Hundred Fifty Thousand and
No/100 ($750,000.00) Dollars (the "Purchase Price") and shall be paid as
follows:

(a) Fifty Thousand and No/100 ($50,000.00) Dollars, EARNEST MONEY DEPOSIT by
certified check or wire, to be deposited with the Escrow Agent (as hereafter
defined) upon Buyer’s execution of this Contract and held in escrow by Angela
Wevodau of Bankers Settlement Services, 6310 Allentown Boulevard, Suite 101,
Harrisburg, Pennsylvania 17112 (the "Escrow Agent") in a non-interest bearing,
federally insured account, until the sale is closed, at which time it will be
refunded to Buyer or paid directly to the Settlement Agent (as hereafter
defined) at Closing (as hereafter defined) to be applied to the Purchase Price,
or until this Contract is otherwise terminated. In the event: (i) this offer is
not accepted; or (ii) any of the conditions hereto are not satisfied, then the
Earnest Money Deposit shall be returned to Buyer in accordance with the terms of
this Contract. In the event of breach of this Contract by Seller, Buyer shall
have the right, as its sole and exclusive remedy for such breach, to (x)
terminate this Contract and obtain a return of the Earnest Money Deposit,
provided that Buyer is not then in default under this Contract, or (y) initiate
and prosecute an action for specific performance of this Contract. In no event
will Buyer be entitled to damages, actual or consequential. In the event this
offer is accepted and Buyer breaches this Contract, then the Earnest Money
Deposit shall be paid to Seller as agreed and liquidated damages.

In the event of a dispute between Seller and Buyer over the return or forfeiture
of the Earnest Money Deposit, the Escrow Agent shall retain said Earnest Money
Deposit in the escrow account until a written release from the parties
consenting to its disposition has been obtained or until disbursement is ordered
by a court of competent jurisdiction.

(b) ADDITIONAL EARNEST MONEY DEPOSIT. Intentionally deleted.

(c) Seven Hundred Thousand and No/100 ($700,000.00), Dollars - BALANCE of the
Purchase Price to be paid by wire transfer in accordance with instructions
provided by Seller, at Closing subject to credits and offsets as provided in
this Contract.

 

1

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

5.  CONDITIONS: Buyer’s obligation to close is contingent upon satisfaction or
waiver of the following conditions:

(a) There must be no restrictions, easements, zoning or other governmental
regulations that would prevent the reasonable use of the real property for
commercial or office uses, which uses shall be confirmed by Buyer prior to
expiration of the Study Period (as hereafter defined) and such condition is
waived thereafter.

(b) The Property must be in substantially the same or better condition at
Closing as on the date Seller executes this Contract, reasonable wear and tear
excepted.

(c) All deeds of trust, liens and other charges against the Property, not
assumed by Buyer, must be paid and satisfied by Seller prior to or at Closing
such that cancellation may be promptly obtained following Closing. Seller shall
remain obligated to obtain any such cancellations following Closing.

(d) Title shall be delivered at Closing by SPECIAL WARRANTY DEED (for the period
of time from and after the effective date of the merger between Branch Banking
and Trust Company and National Penn Bank) and by the legal description by which
Seller or its predecessor acquired title (subject to any off conveyances),
unless otherwise stated herein, and will be conveyed free of all encumbrances
except: ad valorem property taxes for the current and subsequent years (prorated
through the date of Closing), the operation and effect of all instruments and
matters shown in the public records for Luzerne County, Pennsylvania, including
without limitation, easements, rights of way, restrictions and conditions of
record, matters visible from an inspection of the Property or reflected on an
accurate survey of the Property, any local, county, state, or federal laws,
ordinances or regulations relating to zoning, environment, subdivision,
occupancy, use, construction or development of the subject property, including
existing violations of said laws, ordinances or regulations (the “Permitted
Encumbrances”). The Property must have legal access to a public right of way.

(e) Buyer acknowledges that Seller may decide to structure the disposition of
the Property as a tax-free exchange pursuant to Internal Revenue Code §1031, and
agrees to cooperate with Seller, at Seller’s sole cost and expense, in
connection with such exchange.

(f) Buyer shall have received all necessary regulatory approvals from federal or
state agencies for the operation of a branch bank on the Property prior to the
expiration of the Study Period, provided that Buyer shall promptly apply for
such approvals within five (5) business days from the Effective Date and shall
diligently and with good faith make all reasonable efforts to secure such
regulatory approvals.

6.  STUDY PERIOD: Seller hereby grants to Buyer and Buyer’s agents, employees,
engineers, contractors, and surveyors the right to enter the Property upon
reasonable notice to Seller, at any reasonable time for purposes of performing
tests, investigations, surveys and studies all to be performed at the sole
expense of Buyer in accordance with the following conditions:

(a) Buyer shall not undertake any intrusive or invasive testing without Seller’s
prior written consent. Buyer shall not be permitted to meet with any
governmental authorities in relation to the Property without providing prior
notice to Seller and affording Seller the opportunity to participate in any such
meeting, as Seller may deem necessary, in Seller’s sole discretion.

(b) In the event of any damage to the Property by Buyer’s agents, employees,
engineers, contractors or surveyors, Buyer shall restore the Property to the
condition that existed prior to such damage. Buyer hereby indemnifies, defends
and holds harmless Seller from and against any and all claims, damages,
expenses, liens and liabilities (including, without limitation, reasonable
attorneys’ fees and court costs) arising, directly or indirectly, from any
damage to persons and/or property and Buyer shall repair any damage to the
Property, resulting from or relating to, Buyer’s exercise of its right of entry
and inspection pursuant to this Contract or otherwise. This indemnity shall
survive the termination of this Contract.

(c) Prior to entry onto the Property and throughout the course of investigations
and studies conducted on the Property, Buyer and Buyer’s agents and inspectors
conducting such studies, shall obtain and maintain comprehensive general
liability insurance covering Buyer, Buyer’s agents, or Buyer’s inspectors, entry
on the Property and inspections thereof, which insurance shall be in an amount
equal to One Million Dollars ($1,000,000.00) for any one occurrence or accident
with an aggregate of Two Million Dollars ($2,000,000.00), and shall name Seller
as an additional insured thereunder. Buyer shall, if and when requested by
Seller, provide Seller with a copy of its certificate of insurance evidencing
such insurance.

 

2

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

(d) Buyer shall have until 5:00 pm EST on the day that is Forty-Five (45) days
from the Effective Date, hereafter defined (the “Study Period”) to determine
that (i) the Property is suitable for Buyer’s proposed use and (ii) Buyer is
satisfied with the condition of the Property (collectively “Buyer’s
Requirements”). If the Property fails to meet Buyer’s Requirements, in Buyer’s
sole discretion, and Buyer delivers to Seller written notice of such failure and
specific termination of the Contract prior to expiration of the Study Period,
then, Buyer’s Earnest Money Deposit will be returned to the Buyer and this
Contract shall thereby be terminated and neither party shall have any further
rights or liabilities under this Contract except as specifically provided
herein. If Buyer does not terminate this Contract by specific written notice to
Seller prior to expiration of the Study Period, then, in that event, (aa)
Buyer’s Requirements shall be deemed to be satisfied or waived, (bb) Buyer shall
pay the Additional Earnest Money Deposit in accordance with Section 4(b) of this
Contract, if applicable, (cc) this Contract shall remain in full force and
effect, and (dd) the Earnest Money Deposit shall be non-refundable except in the
event the Closing does not occur because of Seller’s default. Notwithstanding
anything contained herein to the contrary, Seller shall have the opportunity,
but not the obligation, to be present at any testing or inspection of the
Property conducted by Buyer or its agents prior to Closing, and a right, but not
the obligation, to review all results of same.

(e) Prior to Closing, Buyer will, pursuant to the terms hereof, have made such
examination of the Property and all matters relating to this transaction as
Buyer deems necessary. In entering into this Contract, Buyer has not been
induced by and has not relied upon any representation, warranty or statement,
whether express or implied, made by Seller or any agent, employee, or other
representative of Seller, or by any broker or any other person representing or
purporting to represent Seller. At Closing, if requested by Seller, Buyer shall
reaffirm the acknowledgments made in this section on a form acceptable to
Seller, in its sole discretion, and notwithstanding any such reaffirmation or
acknowledgment made in writing, Buyer’s acceptance of the Deed shall be deemed
conclusive evidence of Buyer’s reaffirmation of the representations made in this
section, along with all other representations and warranties made by Buyer
herein, all of which shall be deemed to have survived Closing.

(f) Buyer and Seller agree and acknowledge that nothing contained in this
Contract shall be deemed an authorization of Buyer to act as agent of Seller in
connection with the Property. Buyer and its agents and employees and other
authorized designees may not contract, orally or in writing, for any services of
any person that could give rise to a lien under applicable law, whether
statutory or equitable, upon the Property or any portion thereof, without prior
written consent of Seller separate and apart from this Contract. Buyer is hereby
obligated to inform all parties performing services or materials for or on
account of Buyer in connection with the exercise of its rights under this
Contract that such parties shall not be permitted to file any notice of claim of
lien or lien action against the Property or any portion thereof. If requested by
Seller, Buyer shall procure at Buyer’s sole cost and expense, a lien waiver, in
form and substance acceptable to Seller, in Seller’s sole discretion, from any
party performing services or providing materials for Buyer in connection with
exercising its rights under this Contract.

(g) Buyer will provide Seller, or any third party identified by Seller, with
full and complete copies of any Phase I environmental report or any data and
reports generated from samples collected from the Property (collectively, the
“Investigation Reports”), only if so requested in writing by Seller.  Except as
provided herein, Buyer shall not disclose the Investigation Reports to any third
party, without written approval by Seller, unless disclosure is required of
Buyer by applicable laws or regulations (in which event Buyer shall immediately
provide notice to Seller of same).  Buyer may disclose the Investigation Reports
to Buyer’s attorney or environmental consultant who are advising Buyer on the
purchase of the Property, provided that they agree in writing to comply with the
non-disclosure requirements of this provision.  In the event Buyer acquires the
Property from Seller, this provision shall no longer be applicable.

 

3

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

7.  PRORATIONS AND ADJUSTMENTS: Unless otherwise provided, the following items
shall be prorated and either adjusted between the parties or paid at Closing:
(a) Ad valorem taxes on real property shall be prorated on a calendar year basis
through the date of Closing; (b) Ad valorem taxes on personal property for the
entire year shall be paid by the Seller unless the personal property is conveyed
to the Buyer, in which case, the personal property taxes shall be prorated on a
calendar year basis through the date of Closing; (c) Rents, if any, for the
Property shall be prorated through the date of Closing; and (d) Any assessments
or fees payable to an owner’s association, prorated on a calendar year basis
through the date of Closing.

8.  CLOSING EXPENSES: Seller shall pay Buyer’s counsel up to One Hundred and
Fifty and NO/100 ($150.00) Dollars for the preparation of the Special Warranty
Deed, such deed to substantially conform to the provisions of the deed attached
hereto as Exhibit B (modified to conform to the requirements of the Commonwealth
of Pennsylvania) and incorporated by this reference herein. Seller shall provide
and pay for all other documents necessary to perform Seller's obligations under
this Contract, and its attorney’s fees. Buyer shall pay for (a) recording the
Deed and for preparation and recording of all instruments required to secure the
balance of the Purchase Price unpaid at Closing, (b) all recordation fees and
transfer taxes which may arise any assignment of this Contract by Buyer, (c) its
attorney’s fees, (d) all costs of a title examination, a title report, a title
commitment and one or more title insurance policies, and (e) all other Closing
costs, including without limitation, fees to the Escrow Agent, fees to the
Settlement Agent and costs of all studies conducted pursuant to Section 6 of
this Contract. Buyer and Seller hereby agree to each pay for one-half of the two
percent (2%) transfer tax.

9. EVIDENCE OF TITLE: Seller makes no representations or warranties regarding
the accuracy of the legal description(s) attached hereto as Exhibit A. Seller
agrees to use reasonable efforts to deliver to Buyer as soon as reasonably
possible after the Seller’s execution of this Contract, copies of all title
information acquired by Seller or its predecessor in title, which is in
possession of the Real Estate Services division of Seller located in
Winston-Salem, North Carolina, if any, including, but not limited to: title
insurance policies, surveys, covenants and deeds and any other documents or
information related to the Property except for proprietary information such as
test fits and appraisals obtained by Seller. The Buyer shall have until the
expiration of the Study Period (the “Title Objection Deadline”) to review the
condition of title and the Permitted Encumbrances. In the event Buyer, in its
sole discretion, finds any of the conditions of title or the Permitted
Encumbrances unacceptable to Buyer, Buyer shall give written notice to Seller of
the specific conditions of title and the Permitted Encumbrances, if any, which
are unacceptable to Buyer (the “Title Objections”) prior to the expiration of
the Title Objection Deadline. Seller shall have ten (10) business days after
receipt of notice of any Title Objections to notify Buyer whether it will remedy
(but Seller has no obligation to remedy) or is unable or unwilling to remedy
Buyer’s concerns about the Title Objections. If Seller is unwilling or unable to
remedy or satisfy Buyer with respect to such Title Objections, Buyer shall have
the option of Closing, subject to such Title Objections (but without any
reduction in the Purchase Price), or terminating all of Buyer’s rights and
obligations under this Contract, which election shall be made by Buyer by
written notice to Seller given within five (5) days following the date of
expiration of said ten (10) business day period. In the event Buyer so
terminates this Contract, the Earnest Money Deposit shall be returned to Buyer,
and neither Buyer nor Seller shall have any rights or obligations under this
Contract except for those obligations expressly surviving termination of this
Contract. It is the express understanding and agreement of the parties that
Seller has not made, does not make, and hereby disclaims any and all
representations regarding the title to the Property, except as otherwise
specifically provided in this Contract.

10. LABOR AND MATERIAL: To the extent required by the Buyer’s title insurance
company, Seller shall furnish at Closing an affidavit and indemnification
agreement showing that all labor and materials for or on account of Seller, if
any, furnished to the Property within 180 days prior to Closing have been paid
for and agreeing to indemnify the Buyer’s title company in the form of the
Owner’s Affidavit attached hereto as Exhibit C and incorporated by this
reference herein. Seller shall not execute any other affidavits or statements of
representations or warranties unless otherwise specifically provided in this
Contract.

 

4

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

11. CONDITION:

(a) It is the express understanding and agreement of Seller and Buyer that the
Property and all improvements are transferred and conveyed “as is” and "with all
faults" and Seller has not made, does not make, and hereby disclaims any and all
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, of as to, concerning or with respect to (i) the value,
nature, quality or condition of the Property; (ii) the income to be derived from
the Property; (iii) the suitability of the Property for any and all activities
and uses which Buyer may conduct thereon; (iv) the compliance of or by the
Property or its operation with any laws, rules, ordinances or regulations of any
applicable governmental authority or body; (v) the habitability,
merchantability, marketability, profitability or fitness for a particular
purpose of the Property; (vi) the manner or quality of the construction or
materials, if any, incorporated into the Property, or (vii) any other matter
with respect to the Property, and specifically, that Seller has not made, does
not make and specifically disclaims any representations regarding compliance
with any environmental protection, pollution or land use, laws, rules,
regulations, orders or requirements, including the disposal or existence, in or
on the Property, of any hazardous materials as defined by local, state or
federal agencies, laws and regulations relating to hazardous substances, toxic
wastes and underground storage tanks. Buyer acknowledges that no such
representations or warranties, express or implied, have been made, except for
the warranty of title expressly set forth in this Contract. The terms and
covenants of this Section shall be included in the Special Warranty Deed and
shall survive the Closing and the delivery of the Special Warranty Deed and any
other instruments of transfer or any termination of this Contract.

(b) Acceptance: CLOSING SHALL CONSTITUTE ACCEPTANCE OF EACH OF THE SYSTEMS AND
OTHER COMPONENTS OF THE PROPERTY IN ITS THEN EXISTING CONDITION UNLESS PROVISION
IS OTHERWISE MADE IN WRITING AND SIGNED BY BOTH PARTIES. BUYER ACKNOWLEDGES AND
AGREES THAT TO THE FULLEST EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS
PROVIDED FOR HEREIN IS MADE ON AN “AS IS, WHERE IS” CONDITION AND BASIS WITH ALL
FAULTS. IT IS UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE HAS BEEN ADJUSTED BY
PRIOR NEGOTIATION TO REFLECT THAT ALL OF THE PROPERTY IS SOLD BY SELLER AND
PURCHASED BY BUYER SUBJECT TO THE FOREGOING AS WELL AS THE PERMITTED EXCEPTIONS.
THE PROVISIONS OF THIS SECTION 11 SHALL SURVIVE CLOSING.

 

BUYER’S INITIALS ________ ________

 

12. REASONABLE ACCESS: Upon reasonable notice, Seller will provide reasonable
access to Buyer or Buyer's representatives for the purposes of appraisal,
inspection, and/or evaluation in accordance with Section 6 hereof.

13. CLOSING: Closing shall be defined as the date and time of recording of the
Special Warranty Deed (the “Closing”). Closing on the purchase and sale of the
Property shall be held at the office of a mutually acceptable title insurance
company or settlement agent (the "Settlement Agent"), but Closing shall not
necessarily require a meeting of the parties or their representatives but may
instead be conducted by delivery of documents to the Settlement Agent. Closing
shall take place on or before the later of (i) June 14, 2018, or (ii) the date
that is fourteen (14) days after the date that the Seller’s branch bank
operating on the Property closes. On the date of the Closing, the Escrow Agent
shall deliver the Earnest Money Deposit to the Settlement Agent or to the Buyer
in accordance with the terms of this Contract, the instructions of the
Settlement Agent or the agreement of the parties. TIME IS OF THE ESSENCE.

The Special Warranty Deed is to be made to Buyer.

14. POSSESSION: Unless otherwise provided herein, possession of the Property
shall be delivered at Closing. Notwithstanding the foregoing, Seller, or its
agents, shall be permitted access to the Property for up to fourteen (14) days
following Closing for purposes of obtaining final readings of utilities and
ensuring the transfer of utilities to Buyer. Further, Buyer acknowledges and
agrees that in the event Seller’s broker is unable to provide a key to any
improvements on the Property at Closing, Buyer will be responsible for changing
the locks and obtaining a new key thereto at Buyer’s sole cost and expense.

 

5

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

15. BROKERAGE: Buyer and Seller represent and warrant to each other that no
brokers’ or real estate commissions will be due as a result of the sale of the
Property from their respective actions other than a Management Fee of Ten
Thousand and No/100 Dollars ($10,000.00) payable to Triad Commercial Properties,
121-D Reynolda Village, Winston-Salem, North Carolina 27106, which shall be
payable by Seller at and only in the event of Closing. Except with respect to
such commissions paid to such brokers, Buyer and Seller each agree to indemnify,
defend and hold the other party harmless from and against any and all claims,
damages or liability (including reasonable attorneys’ fees) resulting from or
relating to their or its breach of the foregoing representation. The terms and
covenants of this Section 15 shall survive the Closing.

16. NOTICES. All notices required or permitted hereunder shall be given to the
parties by certified mail, return receipt requested, or by overnight commercial
courier to the addresses shown below:

 

  TO SELLER:  Branch Banking and Trust Company       101 North Cherry Street,
Floor 4       Winston-Salem, NC 27101       Attention: Eugenia R. Wade  

    Senior Vice President  

 

  With a copy to: Bell, Davis & Pitt, P.A.       100 North Cherry Street, Suite
600     (which shall not Winston-Salem, NC 27101     constitute notice) 
Attention: Leigh C. Bagley             TO BUYER: FNCB Bank       200 South
Blakely Street       Dunmore, PA 18512       Attention: Thomas Lunney  

    Vice President   

   

Said notice shall be deemed given in the case of certified mail or overnight
courier on the date following the date the same were mailed or placed in the
hands of such courier for delivery. The refusal to accept delivery shall
constitute receipt.

17. RISK OF LOSS: The risk of loss or damage by fire or other casualty prior to
Closing shall be upon Seller. If the improvements on the Property are destroyed
or materially damaged prior to Closing, Buyer may terminate this Contract by
written notice delivered to Seller and the Earnest Money Deposit shall be
returned to Buyer. In the event Buyer does not elect to terminate this Contract,
Buyer shall be entitled to receive, in addition to the Property, any of the
Seller's insurance proceeds, by assignment at Closing of any policies of
insurance held by Seller, to the extent any such proceeds are available and
payable on account of the damage or destruction applicable to the Property being
purchased, without any reduction in the Purchase Price. Notwithstanding any
provision in this Contract to the contrary, Buyer acknowledges and agrees that
Seller is or may be self-insured and maintains a high deductible which may be in
excess of the Purchase Price and, as a consequence, no insurance may be in place
or available with respect to the Property.

18. BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer makes the following
representations and warranties to Seller, each and all of which shall be true
and correct as of the date Buyer executes this Contract and as of the Closing
date:

(a) That Buyer is familiar with the source of funds for the Purchase Price of
the Property and represents that, to the best of its knowledge after due inquiry
and investigation, all such funds derived from legitimate business activities
within the United States of America and/or from loans from a banking or
financial institution chartered or organized within the United States of
America. Buyer shall provide to Seller any and all documents, certifications or
other evidence, as may be requested from time to time by Seller in its sole
discretion, confirming the source of funds for the Purchase Price (and that such
funds derived from legitimate business activities).

 

6

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

(b) That neither Buyer (nor any of the Buyer Affiliates, as hereinafter defined)
is subject to sanctions of the United States of America or in violation of any
federal, state, municipal or local laws, statutes, codes, ordinances, orders,
decrees, rules or regulations (“Laws”) relating to terrorism or money
laundering, including, without limitation, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”) and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot
Act”). As used herein, the term “Buyer Affiliate” shall mean any member,
shareholder or partner or related entity or affiliate of Buyer at any level.
Neither Buyer nor any Buyer Affiliate is a “Prohibited Person,” which term is
defined as follows:

i.       a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;

ii.      a person or entity owned or controlled by, or acting for or on behalf
of, any person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

iii.    a person or entity with whom Seller is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or anti-money laundering
Law, including the Executive Order and the Patriot Act;

iv.     a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

v.      a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

(c) That neither Buyer nor any Buyer Affiliate is (i) conducting any business or
engaging in making or receiving any contribution of funds, goods or services to
or for the benefit of any Prohibited Person, (ii) dealing in, or otherwise
engaging in, any transaction relating to any property or interest in property
blocked pursuant to the Executive Order, or (iii) engaging in or conspiring to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempting to violate, any of the prohibitions set forth in the
Executive Order or the Patriot Act, as of the date of this Contract.

(d) That Buyer shall deliver to Seller any certification or other evidence
requested from time to time by Seller, in its sole discretion, confirming
Buyer’s compliance with the provisions of Subsections (b) and (c) of this
Section 18.

The Buyer’s representations and warranties set forth in Subsections (a), (b),
(c) and (d) of this Section 18 shall survive the date of the Closing or
termination of this Contract. Buyer’s representations and warranties contained
herein must be true and correct through the date of the Closing, and Buyer’s
failure to notify Seller prior to the date of the Closing of any inaccuracies
shall be a default by Buyer under this Contract. In the event that Seller
determines that any representation or warranty in this Section 18 is not true
and correct, Seller shall have the right to immediately terminate.

19. ASSIGNMENTS: This Contract may not be assigned without the prior written
consent of Seller, and, if such consent is obtained and the Contract is
assigned, then this Contract shall (a) be binding on the assignee and his or its
assigns, heirs and successors, and (b) remain the obligation of Buyer until
Closing has occurred.

20. PARTIES: This Contract shall be binding upon and shall inure to the benefit
of the Buyer and Seller and their heirs, successors and permitted assigns. As
used herein, words in the singular include the plural and the masculine includes
the feminine and neuter genders, as appropriate.

 

7

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

21. SURVIVAL: Covenants and agreements contained in this Contract shall be
merged in the Special Warranty Deed at Closing and shall not survive the
Closing, except that the obligations and/or disclaimers of the parties set forth
in Sections 6, 9, 11, 15 and 18 shall survive the Closing indefinitely.

22. ENTIRE AGREEMENT: This Contract contains the entire agreement of the parties
and there are no representations, inducements or other provisions other than
those expressed herein. Without limiting the generality of the foregoing, Seller
shall not be bound by, nor liable for, any warranties or other representations
made by any other person, partnership, corporation or other entity unless such
representations are set forth in a written instrument duly executed by Seller.
All changes, additions or deletions hereto must be in writing and signed by all
parties. Nothing contained herein shall alter any agreement between a broker and
Seller or Buyer as contained in any listing agreement, buyer agency agreement,
or any other agency agreement between them. If any provision of this Contract
shall be in violation of any applicable law, or unenforceable for any reason,
the invalidity or unenforceability of such provision shall not invalidate or
render unenforceable any other provision hereof. No waiver of any of the
provisions of this Contract shall be valid unless the same is in writing and is
signed by the party against whom it is sought to be enforced. The waiver by one
party of the performance of any covenant or condition herein shall not
invalidate this Contract, nor shall it be considered to be a waiver by such
party of any other covenant or condition herein.

23. EXECUTION: This offer shall become a binding Contract when signed by both
Buyer and Seller, the latter date of which shall be the “Effective Date”. This
Contract is executed under seal and may be executed in two or more counterpart
copies, all of which together constitute one and the same instrument and the
parties adopt the word "SEAL" beside their signatures below. Delivery of
executed copies of this Contract by facsimile or e-mail transmission to the
other party hereto shall constitute good and valid execution and delivery by the
parties hereto for all purposes.

24. AUTHORITY: Buyer and Seller represent and warrant to each other that each
has full authority to execute this Contract and that the joinder, consent or
approval of any person or entity to this Contract or with respect to the Buyer
or Seller’s execution of this Contract is not required. If more than one person
or entity executes this Contract as the Buyer, then all such persons and
entities shall be jointly and severally liable hereunder for all obligations,
covenants and agreements of Buyer.

25. DEFINITION OF “BUSINESS DAY”. For purposes of this Contract, the term
“business day” as used herein shall mean all days of the week except Saturday,
Sunday and any other days which are declared federal bank holidays in the
Commonwealth of Pennsylvania. If any period of time ends, or if any act required
to be performed, on a day other than a business day, then the applicable period
of time shall be deemed to expire, or the date required for the performance for
the appropriate obligation shall be deemed to be extended, on the next business
day following the applicable date of performance.

26. GOVERNING LAW. This Contract shall be interpreted and construed under the
laws of the jurisdiction in which the Property is located.

27. ATTORNEY’S FEES. In any litigation or other legal proceeding which may arise
between or among any of (a) Seller, (b) Buyer, and (c) any broker claiming a
commission for the sale of the Property, the prevailing party shall be entitled
to recover its costs, including reasonable attorneys’ fees, in addition to any
other relief to which such party may be entitled.

28. INDEPENDENT COUNSEL. Each party acknowledges that it has had the opportunity
to have this Contract and the transaction contemplated hereby, reviewed by
independent legal counsel of such party’s choice, and each party acknowledges
that it is entering into this Contract as its free and voluntary act. No
provision of this Contract shall be construed against or interpreted to the
disadvantage of any party by any court or other governmental or judicial
authority by reason of such party’s having or being deemed to have prepared or
imposed such provision.

29. RECORDATION. Neither this Contract nor any memorandum or other summary of
this Contract shall be placed of record under any circumstances except with the
prior written consent of Seller, which consent may be withheld at Seller’s sole
discretion.

 

8

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

30. NO JOINT VENTURE OR PARTNERSHIP. This Contract is not intended nor shall it
be construed to create a joint venture or partnership between the parties and
neither party shall constitute the agent of the other for any purpose.

31. WAIVER OF JURY TRIAL. SELLER AND BUYER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
CONTRACT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTION OF EITHER PARTY IN CONNECTION WITH THE SUBJECT MATTER OF THIS
CONTRACT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR SELLER AND BUYER ENTERING
INTO THIS CONTRACT.

32. DEED RESTRICTION. Buyer acknowledges and agrees that the Property shall be
conveyed subject to a deed restriction that provides the owner of the Property
shall not operate, sell, lease or allow the operation, sale or lease of the
Property as or for a Banking Use for a period of six (6) months from the
recording of the deed (the “Use Restriction”). For purposes of the Use
Restriction, a Banking Use shall mean a state and/or national bank, national
savings bank, national branch banking facility, federally insured credit union,
automated teller machine associated with the foregoing (“ATM”), and/or federally
chartered savings and loan institution.  The Use Restriction shall run with and
bind title to the Property for such six (6) month period and Buyer shall
incorporate the Use Restriction by reference in any conveyance or leasehold
estate of all or any portion of the Property. 

33. OTHER PROVISIONS AND CONDITIONS: None.

 

 

 

 

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

Buyer acknowledges having made an on-site personal examination of the Property
prior to the making of this offer.

 

 

Buyer: FNCB BANK, 

a Pennsylvania Financial Institution

 

 

 

By:                                                                       (SEAL)

Name:                                                                  

Title:                                                                     

Date:                                                                     

   

 

 

 

[Seller Signature Page Follows]

 

10

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

 

Seller: BRANCH BANKING AND TRUST COMPANY, 

a North Carolina banking corporation and successor in interest to First Federal
Bank

 

 

By:                                                             (SEAL)

       Daniel H. Flye, Jr., Senior Vice President

Date:                                                           

   

  

 

11

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

EXHIBIT A

 

(Legal Description)

 

[ex_110078img001.gif]

 

12

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

[ex_110078img002.gif]

 

13

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

[ex_110078img003.gif]

 

14

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

[ex_110078img004.gif]

 

15

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

[ex_110078img005.gif]

 

 

16

--------------------------------------------------------------------------------

 

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

[ex_110078img006.gif]

 

17

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

[ex_110078img007.gif]

 

18

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

EXHIBIT B

 

 

 

 

 

NORTH CAROLINA SPECIAL WARRANTY DEED

 

Excise Tax:                                                                     
                                                                               
                                         

Parcel Identifier No.____________________ Verified by ______________ County on
the ____ day of _________________, 20__

By:
_____________________________________________________________________________________________________

________________________________________________________________________________________________________

Mail/Box to:                                                                    
                                                                               
                                       

 

This instrument was prepared by: Leigh C. Bagley (No Title Search Requested or
performed)

 

Brief description for the Index:
_______________________________________________________________________________

 

 

THIS DEED made this ____ day of _______________, 20___, by and between

 

GRANTOR

 

BRANCH BANKING AND TRUST COMPANY, a North Carolina banking corporation and
successor in interest to

P.O. Box 1220

Winston-Salem, NC 27102

GRANTEE

Enter in appropriate block for each Grantor and Grantee: name, mailing address,
and, if appropriate, character of entity, e.g. corporation or partnership.
_________________________________________________________________________________________________________

 

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.

 

19

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, has and by these presents does sell
and convey unto the Grantee in fee simple, all that certain lot or parcel of
land situated in the City of ________________, ______________ Township,
____________ County, North Carolina and more particularly described as follows:

 

See Exhibit “A” attached hereto and incorporated herein by reference (the
“Property”).

 

 

BY ACCEPTANCE OF THIS DEED, GRANTEE ACKNOWLEDGES THAT GRANTOR HAS NOT MADE, DOES
NOT MAKE, AND HEREBY DISCLAIMS ANY AND ALL REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (I) THE VALUE, NATURE, QUALITY
OR CONDITION OF THE PROPERTY; (II) THE INCOME TO BE DERIVED FROM THE PROPERTY;
(III) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH
GRANTEE MAY CONDUCT THEREON; (IV) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS
OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY; (V) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY; (VI) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY, OR (VII) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTY, AND SPECIFICALLY, THAT GRANTOR HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS REGARDING COMPLIANCE WITH ANY
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE, LAWS, RULES, REGULATIONS,
ORDERS OR REQUIREMENTS, INCLUDING THE DISPOSAL OR EXISTENCE, IN OR ON THE
PROPERTY, OF ANY HAZARDOUS MATERIALS AS DEFINED BY LOCAL, STATE OR FEDERAL
AGENCIES, LAWS AND REGULATIONS RELATING TO HAZARDOUS SUBSTANCES, TOXIC WASTES
AND UNDERGROUND STORAGE TANKS. GRANTEE ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS
OR WARRANTIES, EXPRESS OR IMPLIED, HAVE BEEN MADE, EXCEPT FOR THE WARRANTY OF
TITLE EXPRESSLY SET FORTH IN THIS DEED.

 

Grantee acknowledges and agrees that the Property is conveyed subject to the
following use restriction: From the date of the recording of this Deed and
continuing for a period of six (6) months, Grantee, its successors, assigns,
tenants and all others with an interest in the Property shall not operate, sell,
lease or allow the operation, sale or lease of the Property as or for a Banking
Use (the “Use Restriction”). For purposes of the Use Restriction, a Banking Use
shall mean a state and/or national bank, national or regional savings bank,
national or regional branch banking facility, federally insured credit union,
automated teller machine associated with the foregoing (“ATM”), and/or federally
chartered savings and loan institution. The Use Restriction shall run with and
bind title to the Property for such six (6) month period and the Grantee, its
successors, assigns, tenants and all others with an interest in the Property
shall incorporate the Use Restriction by reference in any conveyance or
leasehold estate of all or any portion of the Property.

 

The Property was acquired by Grantor by instrument recorded in Book _____ page
_____.

 

20

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

All or a portion of the Property herein conveyed ___ includes or ___ does not
include the primary residence of a Grantor.

A map showing the Property is recorded in Plat Book _____ page _____.

 

TO HAVE AND TO HOLD the aforesaid lot or parcel of land and all privileges and
appurtenances thereto belonging to the Grantee in fee simple.

 

And the Grantor covenants with the Grantee, that Grantor has done nothing to
impair such title as Grantor received, and Grantor will warrant and defend the
title against the lawful claims of all persons claiming by, under or through
Grantor only, other than the following exceptions:

 

Ad valorem property taxes for the current and subsequent years (prorated through
the date of Closing), easements, rights of way, restrictions and conditions of
record and matters visible from an inspection of the Property or reflected on an
accurate survey of the Property, any local, county, state, or federal laws,
ordinances or regulations relating to zoning, environment, subdivision,
occupancy, use, construction or development of the Property, including existing
violations of said laws, ordinances or regulations

 

IN WITNESS WHEREOF, the Grantor has duly executed the foregoing as of the day
and year first above written.

 

 

GRANTOR:

BRANCH BANKING AND TRUST COMPANY, a

North Carolina banking corporation and successor in

interest to
_________________________________                                                                      

By: _________________________________ (SEAL) 

        Eugenia R. Wade, Senior Vice President

 

 

 

[NOTARY ON FOLLOWING PAGE]

 

21

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

__________________________________________________________________________________________

 

State of North Carolina - County of Forsyth

 

I, the undersigned Notary Public of the County of Forsyth and State aforesaid,
certify that __________________________ personally came before me this day and
acknowledged that he/she is the _________________________ of Branch Banking and
Trust Company, a North Carolina banking corporation and successor in interest to
___________________________, and that by authority duly given and as the act of
such entity, he/she signed the foregoing instrument in its name on its behalf as
its act and deed. Witness my hand and Notarial stamp or seal, this _____ day of
_______________________, 20__.

 

My Commission Expires: _____________          

 

(Affix Seal)

 

 

 

 

 Notary Public 

 

 

 

 

 

 

 

 Notary’s Printed or Typed Name

 

 

 

 

 

                        

 

22

--------------------------------------------------------------------------------

 

 

Shavertown, Luzerne County, PA (196 N. Main St.)

Property Code: 104937

 

EXHIBIT C

 

 

NORTH CAROLINA )     ) OWNER’S AFFIDAVIT FORSYTH COUNTY )  

   

On this ________ day of __________________, 20__, before me personally appeared
______________________________, ____________________________ of Branch Banking
and Trust Company, a North Carolina banking corporation and successor in
interest to _____________________ (the “Company”), owner of the property
hereinafter described, to me personally known, who, being duly sworn on his/her
oath, does say, for and on behalf of said Company, that the Company is the owner
of the property hereinafter described and that at no time within 180 days of the
date hereof, no person(s), firms(s), and/or corporation(s) have furnished any
services, labor, or materials, or placed materials on the hereinafter described
property by reason of any act of Company, which have been used, or to be used,
in any construction or repair of any improvements located thereon, and that the
Company has not taken any action resulting in any mechanics' or materialmen's
liens against said property and, to the best of Company's knowledge, there are
no claims outstanding which would entitle the holder thereof to claim a lien
against the property.

 

Further, that there are no financing statements, chattel mortgages, conditional
bills of sale or retention of title agreements imposed against the property by
the Company affecting any fixture or any cabinets, mantels, awnings, doors or
windows or screens therefor or any plumbing, lighting, heating, cooking,
refrigeration, ventilating or air conditioning equipment or apparatus used
separately or in combination as packaged units or installations in connection
with the improvements located on the hereinafter described property, and

 

That this affidavit is made for the purpose of having _______________________
issue its policy or policies insuring the title to said property without
exception to claim(s) of mechanics or materialmen, and/or laborers, and said
Company does hereby agree to indemnify and hold _____________________________
harmless of and from any and all loss, cost, damage and expense of every kind,
including attorney's fees, which said ____________________________ shall or may
suffer or incur or become liable for under its said policy or policies arising,
directly or indirectly, out of any improvements, repairs, or other construction
by or at the request of Company on the property hereafter described or on
account of any such mechanics' or materialmen's lien or liens or claim or
claims.

 

The real estate improvements referred to herein are situated in the County of
___________, Commonwealth of Pennsylvania, and are briefly described as:

 

 

 

SEE EXHIBIT A ATTACHED HERETO AND INCORPORATED

HEREIN BY REFERENCE.

 

23

--------------------------------------------------------------------------------

 

 

IN TESTIMONY WHEREOF, the said ________________________________,
_____________________________________ of Branch Banking and Trust Company, a
North Carolina banking corporation, has caused this instrument to be executed on
the day and year first above written on behalf of the Company.

 

BRANCH BANKING AND TRUST COMPANY,

a North Carolina banking corporation and

successor in interest to ____________________

 

 

 

By: ________________________________ (SEAL)

       Eugenia R. Wade, Senior Vice President

 

 

 

Forsyth County, North Carolina

 

Signed and sworn to before me this day by ______________________,
_______________________ of Branch Banking and Trust Company, a North Carolina
banking corporation.

 

Date: ______________________    ____________________________________   Official
Signature of Notary

                                                                               
                                

Printed Name: ___________________, Notary Public

 

My Commission Expires: _______________________

 

 

 

(Official Seal)

 